t c summary opinion united_states tax_court corey v triggs petitioner v commissioner of internal revenue respondent docket no 14824-16s filed date corey v triggs pro_se thomas r mackinson trent d usitalo and tyson r smith for respondent summary opinion leyden special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date the internal_revenue_service irs determined a deficiency in mr triggs’ federal_income_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure after concessions the issues for decision are whether mr triggs is entitled to deduct various unreimbursed employee_expenses and liable for the sec_6662 accuracy-related_penalty the court holds that mr triggs is entitled to deduct some but not all of the unreimbursed employee_expenses and not liable for the sec_6662 1unless otherwise indicated all section references are to the internal_revenue_code as amended in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure 2the court uses the term irs to refer to administrative actions taken outside of these proceedings the court uses the term respondent to refer to the commissioner of internal revenue who is the head of the irs and is respondent in this case and to refer to actions taken in connection with this case 3at trial respondent conceded that mr triggs is allowed a deduction for union dues of dollar_figure which he claimed as unreimbursed employee_expenses neither in his petition nor at trial did mr triggs challenge the disallowance of a deduction for tax preparation fees of dollar_figure therefore the issue is deemed conceded see rule b any issue not raised in the assignments of error shall be deemed to be conceded accuracy-related_penalty because he has proven that he acted with reasonable_cause and in good_faith background some of the facts have been stipulated and are so found mr triggs resided in california when he timely filed his petition i employment during during mr triggs worked in construction as an employee of dome construction corp dome whose office was in south san francisco california mr triggs lived in vallejo california approximately miles from dome’s office mr triggs belonged to a union whose union hall was in martinez california the union not dome provided mr triggs with his construction site assignments mr triggs would drive from his home in vallejo to the union hall in martinez to receive his construction site assignments the court takes judicial_notice that the union hall in martinez was approximately miles from mr triggs’ home in vallejo during mr triggs was assigned to work at construction sites in the following california cities san jose mountain view south san francisco pleasanton and hayward the parties stipulated that the construction site in mountain view was approximately miles from mr triggs’ home the court takes judicial_notice that the construction sites in san jose south san francisco pleasanton and hayward were approximately miles miles miles and miles respectively from mr triggs’ home if the construction work lasted more than a week at the san jose or the mountain view construction site mr triggs would drive to the construction site monday morning stay in a hotel overnight monday through thursday and drive home friday after completing his work mr triggs would stay at his home for the weekend mr triggs paid for the overnight hotel stays using a credit card a checking account debit card or cash mr triggs provided checking account statements showing the amounts he paid with his checking account debit card to stay in hotels when working at construction sites in san jose and mountain view during 4the parties stipulated that mr triggs worked at a construction site in santa clara california during however dome’s records do not show that mr triggs worked at a construction site in santa clara during the court will disregard the parties’ stipulation see 93_tc_181 we may disregard stipulations between parties where justice requires it if the evidence contrary to the stipulation is substantial or the stipulation is clearly contrary to facts disclosed by the record dome maintained records of the total number of hours mr triggs worked each weekly pay_period during the records do not list the number of hours that mr triggs worked each day during the weekly period the numbers of hours ranged from a low of to a high of and suggests that mr triggs generally worked 8-hour days dome’s records did not indicate whether mr triggs’ job required him to sleep or rest during any day of any pay_period so as to require him to stay at a hotel mr triggs’ job required him to wear certain protective clothing including steel-toed boots construction worker overalls gloves prescription safety glasses and a hardhat the construction worker overalls prevented his regular clothes from getting caught in saws and they had a safety coating to prevent them from igniting by sparks during mr triggs paid dollar_figure for the steel-toed boots and dollar_figure for the construction worker overalls and gloves mr triggs did not provide any evidence to substantiate the amount he paid for the prescription safety glasses or a hardhat mr triggs was also occasionally required to purchase tools to perform his construction work during mr triggs paid dollar_figure for various small tools the parties stipulated a letter from dome stating that it did not have a formal reimbursement policy and that it determined reimbursements on a facts and circumstances basis the stipulated letter states that dome did not reimburse any of mr triggs’ work-related travel including overnight hotel stays the stipulated letter does not mention any specific reimbursement policy for protective clothing or tools purchased by employees ii tax_return mr triggs hired an accountant as he had for years who prepared and timely filed hi sec_2013 federal_income_tax return on schedule a itemized_deductions and as relevant here mr triggs reported unreimbursed employee_expenses of dollar_figure in a statement attached to hi sec_2013 tax_return mr triggs reported his unreimbursed employee_expenses of dollar_figure as follows expenses from form_2106 employee business_expenses of dollar_figure union and professional dues of dollar_figure uniforms and protective clothing expenses of dollar_figure tool expenses of dollar_figure business telephone call expenses of dollar_figure and miscellaneous small tool expenses of dollar_figure the expenses of dollar_figure reported on the form_2106 attached to the tax_return consisted of the following vehicle expenses of dollar_figure travel_expenses not including meals of dollar_figure and business_expenses of dollar_figure in his petition mr triggs challenged the irs’ disallowance of the deduction of the unreimbursed employee_expenses and the accuracy-related_penalty i burden_of_proof discussion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving it incorrect see rule a 290_us_111 under sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any relevant factual issue and meets other requirements mr triggs has neither argued that sec_7491 applies nor 5on the form_2106 mr triggs reported that during he drove his vehicle a total of big_number miles and of those total miles he drove his vehicle big_number miles for business the reported vehicle expenses of dollar_figure were calculated by multiplying big_number the reported business miles by cents see notice_2012_72 sec_2 2012_50_irb_673 updating the optional standard mileage rate for to cents 6mr triggs’ accountant calculated the travel expense deduction by using a federal per_diem rate for the city in which the construction site was located to account for his lodging gas and other travel_expenses see revproc_2011_47 2011_42_irb_520 established that its requirements are met the burden_of_proof remains with mr triggs as the court has observed in countless opinions deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any claimed deduction rule a 503_us_79 292_us_435 the taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 sec_1_6001-1 income_tax regs ii unreimbursed employee_expenses mr triggs deducted unreimbursed employee_expenses of dollar_figure on hi sec_2013 tax_return a taxpayer may deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 generally the performance of services as an employee constitutes a trade_or_business 91_tc_352 54_tc_374 if as a condition_of_employment an employee is required to incur certain expenses then the employee is entitled to deduct those expenses to the extent the expenses are not subject_to reimbursement see 79_tc_1 59_tc_696 24_tc_21 sec_262 generally disallows a deduction for personal living or family_expenses as a general_rule if a taxpayer establishes that he incurred a trade_or_business expense contemplated by sec_162 but is unable to adequately substantiate the precise amount the court may estimate the amount and allow a deduction to that extent 39_f2d_540 2d cir in order for the court to estimate the amount of an expense there must be some basis upon which an estimate may be made 85_tc_731 otherwise an allowance would amount to unguided largesse 245_f2d_559 5th cir however sec_274 overrides the cohan_rule with regard to certain expenses including travel and certain listed_property which if otherwise allowable are subject_to strict substantiation rules see sec_274 50_tc_823 aff’d per curiam 412_f2d_201 2d cir 7listed property includes any passenger_automobile sec_280f sec_1_274-5t temporary income_tax regs fed reg date for expenses relating to passenger automobiles a taxpayer must substantiate with adequate_records or sufficient evidence corroborating his own statement the amount of each separate expense the mileage for each business use of the passenger_automobile and the total mileage for all purposes during the taxable_period the date of the business use and the business_purpose of the use see sec_1_274-5t temporary income_tax regs fed reg date for expenses relating to lodging for travel away from home a taxpayer must substantiate with adequate_records or sufficient evidence corroborating his own statement the cost of the lodging the dates of departure and return for each trip away from home and the number of days away from home spent on business the name of the city or town or other similar destination and the business reason for travel or the nature of the business benefit derived or expected to be derived as a result of the travel see sec_1_274-5t temporary income_tax regs fed reg date 8in lieu of substantiating actual passenger_automobile expenses a taxpayer may calculate them by using the standard mileage rate established by the commissioner see sec_1_274-5 income_tax regs substantiation by adequate_records requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the use or expenditure and documentary_evidence eg receipts or bills of certain expenditures see sec_1 c iii income_tax regs sec_1_274-5t temporary income_tax regs fed reg date substantiation by other_sufficient_evidence requires the production of corroborative evidence in support of the taxpayer’s statement whether written or oral specifically detailing the required elements or use sec_1_274-5 income_tax regs sec_1_274-5t and b temporary income_tax regs fed reg date mr triggs did not provide any testimony or other evidence to substantiate a deduction for the unidentified business_expenses of dollar_figure or the business telephone call expenses of dollar_figure therefore he is not entitled to a deduction for these expenses respondent argued at trial that the stipulated letter from dome does not specify which expenses were or were not subject_to reimbursement and that mr triggs had not shown that the expenses he deducted were not subject_to reimbursement mr triggs credibly testified that he was not entitled to seek reimbursement from dome for the other unreimbursed employee_expenses accordingly the court considers the remaining unreimbursed employee expense deductions in dispute a travel_expenses mr triggs claimed a deduction for travel_expenses for miles he drove and lodging of dollar_figure mr triggs testified that his accountant calculated the travel_expenses by using a federal per_diem rate for the city in which the construction site was located to account for his lodging gas and other travel_expenses see revproc_2011_47 2011_42_irb_520 respondent does not dispute whether the travel_expenses were ordinary and necessary or incurred in pursuit of mr triggs’ trade_or_business of being an employee rather respondent’s position with respect to the disallowed travel expense deduction is that mr triggs was not away from home because dome’s office in south san francisco was mr triggs’ tax_home mr triggs argued that his residence in vallejo was his tax_home assuming without finding that mr triggs’ tax_home was his residence the court nevertheless concludes mr triggs is not entitled to a deduction for 9an employee or independent_contractor may use a federal per_diem rate to calculate unreimbursed meal and incidental_expenses incurred while traveling away from home instead of substantiating actual expenses revproc_2011_47 sec_1 i r b pincite an employee or independent_contractor may not use the federal per_diem rate to substantiate unreimbursed lodging_expenses id vehicle expenses or lodging_expenses because he has not substantiated the mileage he drove or that he was required to sleep or rest on the nights for which he paid for hotel stays in order to meet the demands of his work vehicle expenses mr triggs claimed a deduction for vehicle expenses of dollar_figure on the basis of the standard mileage rate however mr triggs did not maintain a contemporaneous log of the miles he drove to any of the construction sites the dates he drove and the business_purpose of driving he did not provide any evidence to corroborate his testimony that he drove to and from the construction sites therefore mr triggs is not entitled to the claimed deduction of dollar_figure for vehicle expenses lodging_expenses generally lodging_expenses are personal expenses and not deductible sec_262 however if the nature of an employee’s work requires him to be away from his tax_home substantially longer than an ordinary day’s work and during the released time the employee needs to sleep or rest to meet the demands of his job he may deduct the costs of lodging the standard applied to an employee whose demands of his job require him to obtain sleep or rest while away from his tax_home is referred to as the sleep_or_rest_rule 286_f2d_333 5th cir for mr triggs’ lodging_expenses to be deductible he must first show that his trips required him to stay overnight or that the demands of his job required him to sleep or rest 389_us_299 rehman v commissioner tcmemo_2013_71 at mr triggs did not provide evidence to prove that the demands of his job required him to sleep or rest each day of the week from monday through thursday during the weeks he paid for hotel stays in san jose and mountain view the dome records suggest that his usual work day lasted eight hours cf 127_tc_124 explaining that a ferryboat captain who worked hours a day with a hour layover was required to obtain sleep or rest to meet the demands of his job the record indicates mr triggs’ home was no more than a few hours’ drive from either san jose or mountain view mr triggs has not proven that he was required by the demands of his job to sleep or rest in either san jose or mountain view therefore mr triggs is not entitled to the claimed deduction for lodging_expenses for hotel stays b protective clothing expenses mr triggs deducted dollar_figure for uniform and protective clothing expenses clothing costs are deductible as ordinary and necessary business_expenses under sec_162 only if a taxpayer proves that the clothing is of a type specifically required as a condition_of_employment it is not adaptable to general usage as ordinary clothing and it is not so worn 628_f2d_467 5th cir rev’g tcmemo_1979_311 see 30_tc_757 deihl v commissioner tcmemo_2005_287 tax ct memo lexis at mr triggs credibly testified that he paid dollar_figure for steel-toed boots and dollar_figure for construction worker overalls and gloves and that these items were required as part of his employment he also credibly testified that he needed the items for safety reasons when working at the construction sites and that the boots and protective clothing were not suitable or worn for general or personal wear mr triggs is entitled to a deduction of dollar_figure for these expenses mr triggs did not provide any evidence to substantiate the amount he paid for the prescription safety glasses or a hardhat and therefore the remaining claimed deduction is disallowed c tools and miscellaneous small tool expenses mr triggs deducted dollar_figure for tool expenses and dollar_figure for miscellaneous small tool expenses mr triggs did not present any evidence to substantiate the claimed deduction for tool expenses of dollar_figure the court is unable to estimate the amount of those expenses see cohan v commissioner f 2d pincite accordingly mr triggs is not entitled to this claimed deduction at trial mr triggs presented receipts totaling dollar_figure for the following small tools battery pack dollar_figure wrench set dollar_figure an assortment of small tools dollar_figure voltage detector screw set and retractable knife dollar_figure and rafter square and three long lip markers dollar_figure he credibly testified as to how he used these tools in his employment mr triggs is entitled to the claimed deduction of dollar_figure for these small tool expenses iii accuracy-related_penalty respondent determined the accuracy-related_penalty for because mr triggs’ underpayment was due to a substantial_understatement_of_income_tax or negligence or disregard of rules and regulations see sec_6662 and b and a taxpayer may be liable for a accuracy-related_penalty on the portion of an underpayment of income_tax attributable to a substantial_understatement_of_income_tax or to negligence or disregard of rules or regulations sec_6662 a - d only one sec_6662 accuracy-related_penalty may be imposed with respect to any given portion of an underpayment even if that portion is attributable to more than one type of conduct listed in sec_6662 see 132_tc_161 aff’d 408_fedappx_908 6th cir sec_1_6662-2 income_tax regs the commissioner bears the burden of production with respect to a sec_6662 accuracy-related_penalty in any court_proceeding with respect to the liability of any individual sec_7491 sec_6751 provides that subject_to certain exceptions in sec_6751 no penalty shall be assessed unless the initial determination of the assessment is personally approved in writing by the immediate supervisor of the individual making the determination or a higher level official as the secretary may designate written approval of the initial penalty determination under sec_6751 must be obtained no later than the date the notice_of_deficiency is issued or the date the commissioner files an answer or amended answer asserting the penalty 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 see also graev v commissioner t c ___ date supplementing and overruling in part 147_tc_460 compliance with sec_6751 is part of the commissioner’s burden of production in any deficiency case in which a penalty subject_to sec_6751 is asserted chai v commissioner f 3d pincite assuming without finding that respondent has met his burden of production in the instant case the court nevertheless concludes that mr triggs carried his burden with respect to reasonable_cause and good faithdollar_figure 10at trial respondent failed to offer any evidence of compliance with sec_6751 to support the imposition of the sec_6662 accuracy-related_penalty in dispute after this case was tried the court issued its opinion in graev v commissioner t c ___ date supplementing and overruling in part 147_tc_460 by order dated date the court directed respondent either to move to reopen the record to provide evidence of compliance by the irs with sec_6751 with respect to the accuracy-related_penalty or to advise the court of respondent’s position with respect to the sec_6662 accuracy-related_penalty for on date respondent filed a motion to reopen the record to assert that the sec_6662 accuracy-related_penalty had been automatically calculated and that respondent did not have the burden of producing evidence of managerial approval respondent’s motion to reopen the record stated that mr triggs objected to his motion on date respondent filed a first supplement to motion to reopen the record on date mr triggs filed a response to respondent’s motion to reopen the record as supplemented the decision to reopen the record to admit additional evidence is a matter within the discretion of the trial_court 401_us_321 see also 503_f2d_359 9th cir aff’g tcmemo_1971_200 this court however will not exercise that discretion unless the evidence that a party seeks to admit to the record is material and will aid the court in determining the outcome of the case the record will not be reopened to admit evidence that is merely cumulative or impeaching 114_tc_276 abrogated on other grounds 132_tc_203 see 790_f2d_1450 9th cir continued a penalty will not be imposed under sec_6662 if a taxpayer establishes that he acted with reasonable_cause and in good_faith sec_6664 circumstances that indicate reasonable_cause and good_faith include reliance on the advice of a tax professional or an honest misunderstanding of the law that is reasonable in the light of all the facts and circumstances sec_1_6664-4 income_tax regs see 116_tc_438 relevant facts and circumstances for the court to consider include the knowledge and experience of the taxpayer sec_1_6664-4 income_tax regs for a taxpayer to rely reasonably on advice so as possibly to negate a sec_6662 accuracy-related_penalty the taxpayer must prove the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir continued because the court holds that mr triggs acted in good_faith and with reasonable_cause the evidence respondent seeks to enter into evidence is not material and will not aid the court in determining whether mr triggs is liable for the sec_6662 accuracy-related_penalty at issue accordingly an order will be issued denying respondent’s motion to reopen the record mr triggs credibly testified that he relied upon his accountant’s advice in claiming the disallowed unreimbursed employee_expenses and that the accountant assured him that he could use the per_diem_amounts to calculate the expenses mr triggs also credibly testified that the same accountant had prepared his tax returns for the past years mr triggs does not have any training in finance or a background in accounting additionally respondent did not argue either in his pretrial memorandum or at trial that mr triggs had not acted with reasonable_cause and in good_faith the court holds that mr triggs has met his burden of proving he acted with reasonable_cause and in good_faith and is not liable for the accuracy-related_penalty for the court has considered all of the parties’ arguments and to the extent not addressed herein the court concludes that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued denying respondent’s motion to reopen the record and decision will be entered under rule
